Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1, 2, and 5 are not disclosed or taught by the prior art configured to measure a profile of a workpiece comprising a plurality of known-profile portions whose profiles are known, the known- profile portions being cyclically arranged via respective unknown-profile portions whose profiles are unknown, with a nominal-value scanning measurement unit configured to control the drive mechanism to perform a nominal-value scanning measurement, in which the scanning probe is moved along the movement path to measure the profile of the workpiece, wherein the measurement-path calculator is configured to calculate the movement path for the workpiece based on measurement results of at least one of the unknown- profile portions measured by the autonomous scanning measurement unit and design data of the known-profile portions along with the remaining limitations of the claims.
The device as claimed in claims 3, 4, and 8 are not disclosed or taught by the prior art configured to measure a profile of a workpiece comprising a plurality of known-profile portions whose profiles are known, the known- profile portions being cyclically arranged via respective unknown-profile portions whose profiles are unknown, with a nominal-value scanning measurement unit configured to control the drive mechanism to perform a nominal-value scanning measurement, in which the scanning probe is moved 
The method as claimed in claim 6 is not disclosed or taught by the prior art including the steps of moving the scanning probe, to measure a workpiece comprising a plurality of known-profile portions whose profiles are known, the known-profile portions being cyclically arranged via respective unknown-profile portions whose profiles are unknown, including the steps of a nominal-value scanning measurement step of controlling the drive mechanism to perform a nominal-value scanning measurement, in which the scanning probe is moved along the movement path to measure the profile of the workpiece, wherein in the measurement-path calculating step, the movement path for the workpiece is calculated based on measurement results of at least one of the unknown-profile portions measured in the autonomous scanning measurement step and design data of the known-profile portions including the remaining steps of the claim.
The method as claimed in claim 7 is not disclosed or taught by the prior art including the steps of moving the scanning probe, to measure a workpiece comprising a plurality of known-profile portions whose profiles are known, the known-profile portions being cyclically arranged via respective unknown-profile portions whose profiles are unknown, including the steps of a nominal-value scanning measurement step of controlling the drive mechanism to perform a nominal-value scanning measurement, in which the scanning probe is moved along the movement path to measure the profile of the workpiece, wherein in the measurement-path calculation step, the movement path for the workpiece is calculated based on measurement results of a combination of one of the known-profile portions and one of the unknown-profile portions measured in the autonomous scanning measurement step including the remaining steps of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855